Case 1:20-cv-00095-TFM-B Document 10 Filed 12/02/20 Page 1 of 1                      PageID #: 81




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 WILLIE ARTHUR SULLEN,                           )
                                                 )
        Plaintiff,                               )
                                                 )
 vs.                                             )    CIV. ACT. NO. 1:20-cv-95-TFM-B
                                                 )
 ELWOOD HOGAN, et al.,                           )
                                                 )
        Defendants.                              )

                          MEMORANDUM OPINION and ORDER

       On October 15, 2020, the Magistrate Judge entered a report and recommendation which

recommends this action be dismissed without prejudice for failure to exhaust his state remedies.

See Doc. 9. No objections were filed.

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and there having been no objections filed, the Report and Recommendation is ADOPTED

as the opinion of this Court. Therefore, Plaintiff’s federal claims are DISMISSED without

prejudice prior to service of process pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state

a claim upon which relief may be granted. The federal claims having been dismissed the Court

declines to exercise supplemental jurisdiction over Plaintiff’s state law claims. Accordingly

Plaintiff’s state law claims are also DISMISSED without prejudice.

       DONE and ORDERED this 2nd day of December, 2020.

                                              /s/Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
